DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 47, line 7, “122” should be -132-.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 132.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
s 1-13 and 19-20 are objected to because of the following informalities:
Referring to claim 1, line 4, “the bus access” lacks antecedent basis in the claim. It should be either –a bus access- or –access to the bus-.
Referring to claim 1, lines 4-5, “according to the Carrier” should be –according to a Carrier-.
Referring to claim 1, line 6, “the messages” should be –messages-.
Referring to claim 1, line 6, “wherein a low bit rate” should be –and wherein a low bit rate-.
Referring to claim 1, line 7, “the arbitration phase” should be –an arbitration phase-.
Referring to claim 1, line 9, “the transmission field” should be –the modified transmission frame-.
Referring to claim 8, line 2, “the CRC check code” should be –a CRC check code-.
Referring to claim 8, lines 5-7, “control field, destination address field, the source address field, optional Q-TAG field, type field, data field” should be –a control field, a destination address field, a source address field, an optional Q-TAG field, a type field, a data field-.
Referring to claim 9, lines 4-5, “the data transmitting station and data receiving station” should be –a data transmitting station and a data receiving station-.
Referring to claim 14, line 5, “the bus access” lacks antecedent basis in the claim. It should be either –a bus access- or –access to the bus-.
Referring to claim 14, line 5, “according to the Carrier” should be –according to a Carrier-.
Referring to claim 14, line 6, “the messages” should be –messages-.
Referring to claim 14, lines 6-7, “wherein a low bit rate” should be –and wherein a low bit rate-.
Referring to claim 14, line 7, “the arbitration phase” should be –an arbitration phase-.
Referring to claim 14, line 8, “the transmission field” should be –the modified transmission frame-.
Referring to claim 14, line 10, “wherein the arbitration” should be –and wherein the arbitration-.

Referring to claim 15, line 7, “according to the Carrier” should be –according to a Carrier-.
Referring to claim 15, line 8, “the messages” should be –messages-.
Referring to claim 15, line 8, “wherein a low bit rate” should be –and wherein a low bit rate-.
Referring to claim 15, line 9, “the arbitration phase” should be –an arbitration phase-.
Referring to claim 15, line 10, “the transmission field” should be –the modified transmission frame-.
Referring to claim 15, line 12, “wherein the arbitration” should be –and wherein the arbitration-.
Claim 19 is written as comprising the “bus interface of claim 1”. There is no antecedent basis for this limitation in the claim.
However, claims 14 and 16-18, and 21-27 appear to disclose a bus interface.
For the purpose of consideration on the merits, claim 19 will be treated as depending on independent claim 14.
Referring to claim 22, line 1, “the CRC check code” should be –a CRC check code-.
Referring to claim 22, lines 4-5, “control field, destination address field, the source address field, optional Q-TAG field, type field, data field” should be –a control field, a destination address field, a source address field, an optional Q-TAG field, a type field, a data field-.
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it 
Applicant is advised that should claim 6 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is merely drawn to a computer program without any obvious declaration of hardware executing the computer program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 discloses a method comprising multiple steps; however, it does not appear to particularly disclose what is performing the steps of the method. Therefore, it does not appear to particularly point out and distinctly claim the subject matter of the claim.

Note that claims 2-13 appear to fail to overcome the deficiencies of claim 1; therefore, they are rejected by the same reasoning accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwich et al. (US 2014/0337549), hereafter referred to as Hartwich’549 in view of Thi et al. (US 2002/0061012), hereafter referred to as Thi’012.

Referring to independent claim 1, Hartwich’549 teaches a method for transmitting data via a serial communication bus (CAN bus, paragraph 31, 1-2), wherein the data is transmitted with a modified transmission frame, wherein the modified transmission frame has at least one arbitration field and one data field (arbitration field and data field, paragraph 32, lines 5-6 and 10-12), wherein the arbitration field is used to control the bus access, by prioritization of the messages based on an identifier (identifier signals transition between states, paragraph 80, lines 1-5), wherein a low bit rate is set for the arbitration phase and a higher bit rate is set in the data field for the transmission of the data (when a switchover is made between arbitration state and data state, individual bits are transferred more quickly in the data state, paragraph 79, lines 11-14), the method comprising: providing a start field in the transmission field (message begins with “start of frame” bit followed by identifying segment, paragraph 32, lines 1-4).
Hartwich’549 does not appear to explicitly teach bus control according to Carrier Sense Multiple Access with Collision Resolution; the method comprising: packaging the data as an Ethernet transmission frame which is inserted into the data field of the modified transmission frame, wherein the arbitration field and the start field replace a preamble and a start frame delimiter of the Ethernet transmission frame.
However, Thi’012 teaches Carrier Sense Multiple Access with Collision Resolution (CSMA/CD collision resolution frame synchronization logic, paragraph 134, lines 2-3), the method comprising: packaging the data as an Ethernet transmission frame which is inserted into the data field of the modified transmission frame (physical layer frame consists of PHY-layer payload information encapsulated with preamble, header and postamble, wherein the payload is the part of the Ethernet link level frame that follows the Ethertype field through the frame check sequence plus a CRC-16 and a pad field for the 4Mbaud rate, paragraph 132, lines 11-17), wherein the arbitration field and the start field 
Hartwich’549 and Thi’012 are analogous because they are drawn to the same inventive field of serial data transmission.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich’549 and Thi’012 before them, to modify the method of Hartwich’549 to include the CSMA/CD and packaging the data as an Ethernet transmission frame by modifying the Ethernet frame as specified.
The motivation for doing so would have been to greatly improve the latency of frames delivered over DFPQ (paragraph 253, lines 1-3).
Therefore, it would have been obvious to combine Hartwich’549 and Thi’012 to bring about the invention as claimed.

Note that independent claims 14 and 15 contain the corresponding limitations of claim 1 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 2, Hartwich’549 teaches the method of claim 1, wherein the identifier in the arbitration field is sub-divided with a “message content” identifier section (messages identified based on whether the communication takes place using standard method or improved method, paragraph 17, lines 1-7).
Thi’012 teaches wherein the identifier is sub-divided with a “device” identifier section (each endpoint is assigned a unique device-determined identifier whereby the endpoint can be uniquely referenced, paragraph 187, lines 10-14).

The motivation for doing so would have been to allow each endpoint to be uniquely referenced, including the direction of data flow (paragraph 187, lines 12-14).

Note that claim 16 contains the corresponding limitations of claim 2 as shown above; therefore, it is rejected by the same reasoning accordingly.

As to claim 3, Hartwich’549 teaches the method of claim 2, wherein a higher-order bit section is reserved for the prioritization of the message content and a lower-order bit section is allocated to the device identification (area to be transmitted begins with identifier and ends with CRC delimiter, paragraph 19, lines 13-15).

Note that claim 17 contains the corresponding limitations of claim 3 as shown above; therefore, it is rejected by the same reasoning accordingly.

As to claim 4, Thi’012 teaches the method of claim 3, wherein the identifier has a length of 32 bits (MII assembled into 32-bit long words, paragraph 183, lines 2-4) and the higher order bit section has a length of 24 bits (24-bit address bus, paragraph 136, lines 7-8) and the lower-order bit section has a length of 8 bits (8-bit data width for peripherals, paragraph 136, lines 12-14).



As to claim 5, Hartwich’549 teaches the method of claim 1, wherein the data length has a variable length up to a fixed upper limit (data field variable up to K bytes, paragraph 41, lines 8-11).

Note that claim 19 contains the corresponding limitations of claim 5 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 6, Thi’012 teaches the method of claim 5, wherein the fixed upper limit relates to the value of 4096 bytes (4Kbyte instruction and data caches, paragraph 126, lines 5-7).

Note that claim 20 contains the corresponding limitations of claim 6 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 7, Hartwich’549 teaches the method of claim 1, wherein the length of the arbitration field is set to 32 bits (ISO 11898-1 compliant CAN extended format message comprises an arbitration field with an 11-bit base identifier, an SRR bit, an IDE bit, an 18-bit identifier extension, and an RTR bit for a total of 32 bits, see figure 1A and paragraph 24).

Note that claim 21 contains the corresponding limitations of claim 7 as shown above; therefore, it is rejected using the same reasoning accordingly.

s 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwich’549 and Thi’012 as applied to claim 1 above, and further in view of Williams (US 7,031,325), hereafter referred to as Williams’325.

As to claim 13, Hartwich’549 and Thi’012 do not appear to explicitly teach the method of claim 1, wherein the Ethernet transmission frame is an Ethernet transmission frame based on IEEE 802.1Q.
However, Williams’325 teaches an Ethernet transmission frame based on IEEE 802.1Q (data frame acting in an IEEE 802.1Q-compliant switch 180, see figure 1 and column 8, lines 35-37).
Hartwich’549, Thi’012, and Williams’325 are analogous because they are drawn to the same inventive field of serial data transmission.
Prior to the effective filing date of the claimed invention, it would have been obvious to modify the method of Hartwich’549 and Thi’012 to bring about the transmission frame of Williams’325 by formatting the frame based on the IEEE 802.1Q standard.
The motivation for doing so would have been because prior to the effective filing date of the invention, IEEE 802.1Q was a known standard, and modifying the frame to comply with this standard would have been an obvious substitution by one of ordinary skill in the art.
Therefore, it would have been obvious to combine Hartwich’549, Thi’012, and Williams’325 to bring about the invention as claimed.

Note that claim 27 contains the corresponding limitations of claim 13 as shown above; therefore, it is rejected using the same reasoning accordingly.

Allowable Subject Matter
s 8-12 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 also cannot be allowed at this time due to their rejection under 35 U.S.C. 112(b).

Referring to claim 8, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest the method of claim 1, wherein the CRC check code provided in the Ethernet transmission frame is replaced by an extended CRC check code which is inserted into an extended CRC field of the modified transmission frame, wherein the extended CRC check code is calculated over the start field, arbitration field, control field, destination address field, the source address field, optional Q-TAG field, type field, data field and the section of the stuff-bit counter in the CRC field.
Further, it would not have been obvious to combine the above limitations to bring about the invention as claimed.

Note that claim 22 contains similar subject matter to that of claim 8; therefore, it is considered to comprise allowable subject matter by the same reasoning accordingly.

As to claim 12, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest the method of claim 1, wherein an end field is provided in the modified transmission frame and at least one end-of-frame code is entered in the end field, wherein the end-of-frame code has a length of 11 bits.

Note that claim 26 contains similar subject matter to that of claim 12; therefore, it is considered to comprise allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meier (US 10,530,606) a patent by the same inventor, discloses a similar invention to that claimed in the current Application. However, the current claims are patentably distinct over those in this reference, since they further disclose an arbitration field and start field replacing a preamble and a start frame delimiter of an Ethernet transmission frame; further, the current claims also disclose the CRC check code being calculated over a start field, arbitration field, control field, destination address field, source address field, optional Q-TAG field, type field, data field, and section of a stuff-bit counter in a CRC field.
Chagam Reddy (US 2019/0004888) discloses data integrity based on a CRC checksum in a system using RDMA over Ethernet.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.B.R/Examiner, Art Unit 2184    



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184